Title: To Thomas Jefferson from François Baudin, 31 August 1787
From: Baudin, François
To: Jefferson, Thomas


St. Martin, Ile de Ré, 31 Aug. 1787. Wrote Barclay, when Barclay was at Bordeaux, asking for appointment as American consul or agent for the Ile de Ré; he replied that, on the basis of information he had received concerning Baudin, he was disposed to grant his request. Having no further news on this matter, and being informed that TJ is responsible for all such appointments, he now makes the same request to him. His firm is well established and has served a number of American ships, both during the war and since the peace. A consul or agent at that place is essential. If TJ wishes it, he will send him monthly reports of imports and exports; trade between the island and America would be mutually advantageous.
